



COURT OF APPEAL FOR ONTARIO

CITATION: Ho v. World Financial Group Insurance Agency of
    Canada Inc., 2014 ONCA 832

DATE: 20141121

DOCKET: C58669

Sharpe, Rouleau and Pardu JJ.A.

BETWEEN

Helena Ho

Plaintiff (Appellant)

and

WFG
    Insurance Agency and WFG Securities of Canada

(now Transamerica
    Securities Inc.)

Defendants (Respondents)

Helena Ho, acting in person

Doug McLeod, for the respondents

Heard: November 18, 2014

On appeal from the order of Justice Wendy M. Matheson of
    the Superior Court of Justice, dated March 20, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We have reviewed the submissions of the appellant, both her factum and
    her further written submissions in lieu of oral argument. In her submissions,
    she has not identified any error of law or fact that would justify appellate
    review. The motion judge gave careful and thorough reasons for granting summary
    judgment dismissing the claim. In particular, the motion judge found that the
    appellant was not an employee but rather an independent contractor and that
    there could be no claim for wrongful dismissal. Moreover the respondents were
    entitled to terminate the contract. We see no other basis upon which a claim
    could be made out on this record. Accordingly, the appeal is dismissed. No
    costs sought by the respondents.


